DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 12/07/2021.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 12/07/2021 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 11-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of Shealy et al. (U.S. Patent No.: 11,031,989) in view of Mori (US Patent No.: 11,121,730).
Regarding claims 1, 6, 11 and 16, Shealy disclosed all the limitations of claims 1, 6, 11 and 16. Shealy fails to teach 5.6 GHz and 6.6 GHz front end. However, Mori teaches 5.6 GHz and 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori into view of Shealy in order to support multi band frequency operation.
Regarding claims 2, 7, 12 and 17, after combine, Shealy teaches claims 2, 7, 12 and 17 (see claims 2-4, 10-12, 18-20 and 26-28). Mori teaches 5.6 GHz and 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Regarding claims 3-4, 8-9, 13-14 and 18-19, Shealy teaches claims 3-4, 8-9, 13-14 ad 18-19 (see claims 5-8, 13-16, 21-24 and 29-32).
Claims 1-4, 6-9, 11-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of Shealy et al. (U.S. Patent No.: 11,063,576) in view of Mori (US Patent No.: 11,121,730).
Regarding claims 1-4 and 6-9, Shealy disclosed all the limitations of claims 1-4 and 6-9 (see claims 1-24).
Regarding claims 11 and 16, Shealy disclosed all the limitations of claims 11 and 16. Shealy fails to teach 6.6 GHz front end. However, Mori teaches 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori into view of Shealy in order to support multi band frequency operation.
Regarding claims 12 and 17, after combine, Shealy teaches claims 12 and 17 (see claims 2-4, 10-12, 18-20 and 26-28). Mori teaches 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Regarding claims 13-14 and 18-19, Shealy teaches claims 13-14 and 18-19 (see claims 13-16 and 18-24).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Shealy et al. (U.S. Patent No.: 11,184,079) in view of Mori (US Patent No.: 11,121,730).
Regarding claims 1, 6, 11 and 16, Shealy disclosed all the limitations of claims 1, 6, 11 and 16. Shealy fails to teach 5.6 GHz and 6.6 GHz front end. However, Mori teaches 5.6 GHz and 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori into view of Shealy in order to support multi band frequency operation.
Regarding claims 2, 7, 12 and 17, after combine, Shealy teaches claims 2, 7, 12 and 17 (see claims 2-4, 10-12, 18-20 and 26-28). Mori teaches 5.6 GHz and 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Regarding claims 3-5, 8-10, 13-15 and 18-20, Shealy teaches claims 3-4, 8-9, 13-14 ad 18-19 (see claims 5-9 and 15-10).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Shealy et al. (U.S. Patent No.: 11,177,868) in view of Mori (US Patent No.: 11,121,730).
Regarding claims 1-20, Shealy disclosed all the limitations of claims 1-20 (see claims 1-20). Shealy fails to teach 5.6 GHz and 6.6 GHz front end. However, Mori teaches 5.6 GHz and 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori into view of Shealy in order to support multi band frequency operation.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Shealy et al. (U.S. Patent No.: 11,394,451) in view of Mori (US Patent No.: 11,121,730).
Regarding claims 1-20, Shealy disclosed all the limitations of claims 1-20 (see claims 1-18). Shealy fails to teach 5.6 GHz and 6.6 GHz front end. However, Mori teaches 5.6 GHz and 6.6 GHz front end (see figures 1A-1B, col.9, ln.23-34, col.11, ln.10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori into view of Shealy in order to support multi band frequency operation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649